Citation Nr: 1629169	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  97-34 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for leg pain, joint pain and arthralgia [other than of the right knee and bilateral hips], to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for neurological signs and symptoms due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to December 1988 and from January 1991 to May 1991, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 1997 and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In pertinent part, in September 2005, the Board denied service connection for joint pain and arthralgia, leg pain, disequilibrium and night sweats, to include as due to an undiagnosed illness.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  Thereafter, the Secretary of VA and the Veteran's representative filed a Joint Motion for Remand (JMR) with the Court.  In a June 2007 Order, the Court granted the motion for remand.  The JMR in part held that the Board should have determined whether the Veteran's complaints of joint pain, arthralgia, leg pain and night sweats were fibromyalgia.  Additionally, the JMR stated that the VA examination provided in February 2005 failed to address whether there was a chronic disability of the left knee and hips.

Since 2007, this matter has been remanded by the Board for further development in February 2009, July 2012 and April 2015.  While on Board remand, the issues of entitlement to service connection for neurological signs and symptoms, headaches and sleep apnea, to include as due to a Gulf War undiagnosed illnesses, were raised by the record.  In July 2012, the Board referred these matters to the RO for development and adjudication.  In April 2011, the RO denied the claims and in June 2012 the Veteran properly perfected his appeal.  

In April 2015, the Board granted service connection for sleep apnea and denied service connection for night sweats.  The issues of entitlement to service connection for joint pain, leg pain, headaches and neurological signs and symptoms were then remanded for new VA examinations.  In February 2016, the RO issued a rating decision granting service connection for headaches and right knee and bilateral hip arthritis, claimed as joint pain/arthralgia and leg pain.  With regard to this rating decision, the Board finds that the full benefits sought on appeal were granted for these claims, and thus, they are no longer on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

With that said, based on the most recent RO decision the Board finds that the issues remaining for appellate consideration are entitlement to service connection for neurological signs and symptoms, to include as due to an undiagnosed illness and entitlement to service connection for leg pain, joint pain and arthralgia [other than of the right knee and bilateral hips], to include as due to an undiagnosed illness.  
These issues are listed on the title page of the decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was most recently remanded in April 2015 for VA examinations.  In that regard, the Veteran was afforded an array of VA examinations in January 2016.  The primary focus of these examinations was to identify and potentially provide diagnoses for the Veteran's chronic symptomology.  In pertinent part, following the examinations, the examiner opined that the joint pain in his right knee and bilateral hip was caused by degenerative joint disease and possibly a prior avulsion to his pelvic/hip area.  The examiner then rationalized that because degenerative joint disease is an actual diagnosis, the Veteran's symptomology was therefore not caused by an undiagnosed illness.

An addendum opinion is required.  In the instant case, the Veteran reports pain and symptomology in other areas beyond his right knee, bilateral hips and pelvic region.  Specifically, he endorses symptomology in his bilateral feet, hands, and his left leg/knee.  See 2014 VAMC treatment records and June 2009 and January 2016 VA examination.  To that point, the rationale provided by the examiner fails to address the origin of these symptoms.  Moreover, as degenerative arthritis has not been diagnosed in his hands, feet or left leg/knee the rationale for finding against the Veteran having an undiagnosed illness is thereby insufficient.  Such an opinion is particularly important as the 2007 JMR specifically required reconsideration of whether the Veteran has a chronic left knee/leg disability.

An addendum opinion is also needed with respect to the Veteran's claims for neurological signs and symptoms.  In 2016 a VA examiner opined that no diagnosis for neurological signs or symptoms could be proffered because there was no pathology to render a diagnosis.  The VA examiner essentially found that the Veteran has never experienced neurological signs or symptoms.  To this finding, the examiner emphasized that on examination the Veteran denied ever suffering from "dizziness, falling, syncope, lightheadnesss, headaches, vertigo, or unbalanced sensation."  

Notwithstanding this report, the Veteran has indeed reported neurological symptoms beyond those accounted for on this VA examination.  Specifically, he has previously reported suffering from bilateral lower extremity weakness, bilateral foot numbness, and intermittent bilateral numbness to all ten fingers.  See 2009 VA examination report.  None of these reports were discussed or rationalized within this 2016 VA addendum.  Therefore, an addendum opinion is required.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the 2016 VA examiner, if available, for an addendum opinion.  If this examiner is unavailable, forward the claims file to an equally qualified examiner.  The electronic claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Any additional testing or examination needed is left to the discretion of the examiner.  After a comprehensive review of the entire electronic claims file, the following must be addressed:
a. The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's symptom or symptoms (of joint and left knee/leg pain and neurological signs and symptoms) are related to an undiagnosed illness or related to a medically unexplained chronic multisymptom illness. 

b. If the Veteran's symptoms of joint and left knee/leg pain and neurological signs and symptoms are related to diagnosed disabilities, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disorders began in or are related to the Veteran's active duty service. 

In making these determinations the examiner should address the following:

i) The Veteran's reports of left knee/leg symptomology including pain, weakness and instability.  

ii) The examiner should address the Veteran's left knee/leg pain remaining undiagnosed at the conclusion of the 2016 VA examination.

a. The examiner must address the Veteran's previous diagnosis of bilateral knee patellofemoral pain syndrome on March 2011 VA examination against the lack of left knee diagnosis on 2016 VA examination.  The examiner should opine whether this condition has since resolved.

b. The examiner should address the 2016 diagnostic imaging test results which revealed that the Veteran's left knee had unremarkable soft tissues and had "no evidence of an acute fracture or dislocation...joint effusion...[or] significant joint space narrowing..."  

iii) The examiner must also address the Veteran's 2009 reports of bilateral lower extremity weakness, bilateral foot numbness, and intermittent bilateral numbness to all ten fingers on VA examination.  

a. The examiner should rationalize these reported symptoms against the finding that the Veteran has never experienced neurological signs and symptomology.  The examiner should opine whether these symptoms were related to a medically unexplained chronic multi-symptom illness.

iv) The examiner should address the 2016 VA examiner's finding that the Veteran does not have fibromyalgia or an undiagnosed illness.  The examiner should rationalize this finding against the Veteran's reports of pain and symptomology in his hands, feet, and left knee/leg. 

NOTE:  If the examiner opines that his left knee/leg symptomology is caused by his degenerative arthritis this opinion must be rationalized against the Veteran's reports that his left knee/leg produces greater symptomology than his right knee. 

2. After the AOJ completes all of the development requested above to the extent possible, it should again readjudicated the claims on the basis of all additional evidence associated with the claims file.  If the benefits sought on appeal are not granted, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

